Citation Nr: 0635428	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  03-24 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for tension headaches.

2.  Entitlement to service connection for lumbar spine 
levorotational scoliosis with development spina bifida, T12-
L1.

3. Entitlement to service connection for a left eye 
disability, to include optic neuropathy, myopia, and 
astigmatism.

4.  Entitlement to an initial compensable evaluation for left 
knee patellofemoral syndrome.

5.  Entitlement to an initial compensable evaluation for 
right knee patellofemoral syndrome.




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from April 1994 to March 
2002.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in April 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in July 2005.  A transcript of the hearing has been 
made and is associated with the claims file

This claim was before the Board, previously, in October 2005, 
when claims for service connection for left and right ankle 
disabilities and for an initial compensable evaluation for 
bilateral pes planus with hind foot valgus and plantar heel 
spur were granted, and claims for service connection for 
bilateral hearing loss, right and left hip disabilities, 
right elbow and forearm disability, separate symphysis publis 
(claimed as a separated pelvic bone), costochondritis 
(claimed as chest discomfort), athlete's foot, and the 
residuals of a left foot fracture were denied.  Claims for 
service connection a lumbar spine disabilities, a left eye 
disability, and tension headaches, and for initial 
compensable evaluations for left and right knee disabilities 
were remanded for further development, to include additional 
VA examination.  The requested development having been 
completed, the claims are now again before the Board.


FINDINGS OF FACT

1.  The medical evidence establishes that the veteran is 
diagnosed with tension headaches that had their onset during 
active service.

2.  The medical evidence does not establish that the veteran 
has a lower back disability that is the result of active 
service.

3.  The medical evidence does not establish that the veteran 
has a left eye disability that is the result of active 
service.

4.  The service connected left knee patellofemoral syndrome 
is manifested by limitation of flexion motion to 30 degrees 
without pain and absent findings of subluxation or 
instability, locking, effusion, symptomatic removal of 
cartilage; and clinical findings showing no bony abnormality.

5.  The service connected right knee patellofemoral syndrome 
is manifested by limitation of flexion motion to 40 degrees 
without pain and absent findings of subluxation or 
instability, locking, effusion, symptomatic removal of 
cartilage; and clinical findings showing no bony abnormality.


CONCLUSIONS OF LAW

1.  Service connection for tension headaches is appropriate.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103 and 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303 (2006).

2.  Service connection for a lower back disability, to 
include levorotational scoliosis with developmental spina 
bifida T12-L1 is not appropriate.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5102, 5103 and 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303 (2006).

3.  Service connection for a left eye disability, to include 
optic neuropathy, myopia, and astigmatism is not appropriate.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103 and 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303 (2006).

4.  An evaluation of 20 percent, and no greater, for the 
service-connected left knee patellofemoral syndrome is 
warranted.  §§ 1155, 5107, 5110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5260 (2006).  

5.  An evaluation of 20 percent, and no greater, for the 
service-connected right knee patellofemoral syndrome is 
warranted. §§ 1155, 5107, 5110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5260 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

The veteran filed her claims originally in June 2001.  Pre-
adjudication VCAA notice was not provided.  In an April 2004 
rating decision, service-connection for the left and right 
knee disabilities was granted.  The veteran appealed the 
evaluations assigned, thus these issues are "downstream" 
issues.  In October 2005, as noted above, these claims were 
remanded, in part to provide adequate VCAA notice for both 
service-connection and higher evaluations claims.  
Accordingly, in January 2006, VCAA notice was provided 
informing the veteran of the type of evidence needed to 
substantiate the claim of service connection and higher 
evaluations, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service; and evidence 
that the service-connected disabilities had worsened.  The 
veteran was also informed that VA would obtain service 
records, VA records and records of other Federal agencies, 
and that she could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
her authorization VA would obtain any such records on her 
behalf.  She was asked to submit evidence, which would 
include that in her possession, in support of her claims.  

As for content of the notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini, supra (38 C.F.R. § 3.159 notice); and 
of Dingess, supra (notice was provided on three of the five 
elements of a service connection claim, and four of five 
elements of a claim for higher evaluations). 

As to the remaining elements under Dingess, the notice did 
not include the criteria for rating the disabilities for 
which service connection is claimed or on establishing an 
effective date should the claims for either service 
connection or a higher initial evaluation be granted.  
However, the Board does not find this to be prejudicial to 
the veteran's claims.  The Board is granting the claims for 
service connection for headaches, and for higher evaluations 
for the left and right knee disabilities.  The RO will assign 
a disability evaluation for the headaches and effective dates 
for both service connection and the increased evaluations.  
The RO will provide notice to the veteran of the laws and 
regulations involved prior to the determination.  Moreover, 
the Board observes that the veteran may appeal both the 
evaluation and effective dates initially assigned.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Concerning the 
other claims for service connection, i.e. that involving the 
lumbar spine levorotational scoliosis with developmental 
spina bifida T12-L1 and a left eye disability to include 
optic neuropathy, myopia, and astigmatism, the Board is 
denying these claims and thus any question as to a disability 
rating or effective date is rendered moot.  Therefore, any 
defect with respect to the notice under Dingess, supra, has 
not prejudiced the veteran's claim.

The action of the RO described above provided the veteran a 
meaningful opportunity to participate effectively in the 
processing of the claim and to submit additional argument and 
evidence, which she did, and to address the issues at a 
hearing, which she also did before a local hearing officer 
sitting at the RO.  For these reasons, any procedural defect 
caused by the timing of notice was cured and the veteran has 
not been prejudiced by any defect in the notice.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (Fed. Cir. Apr. 5, 2006).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained the veteran's 
available service medical records and VA records of which it 
was notified.  In addition, the veteran was proffered VA 
examinations.  

The veteran has identified no additional records to obtain, 
pertinent to these claims, which have not been obtained or 
sought by the AOJ.  Hence, in the present case, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claims of service 
connection and higher evaluations is required to comply with 
the duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

II.  Analysis

A.  Service Connection

The veteran is claiming service connection for headaches, a 
lower back disability, and a left eye disability.  She 
testified before the undersigned Veterans Law Judge that 
while on active service she experienced headaches due to 
stress and overwork.  Her job required her to lift things, 
and that she had constant complaints of lower back pain 
during service.  Finally, she testified she was struck in the 
eye with cement and experienced trouble with her eyes 
beginning then, including sensitivity to light, pain, 
watering, and the need to wear glasses.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2006).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis/degenerative joint disease to a degree of 10 
percent within one year from the date of termination of such 
service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are developmental defects 
and not disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, 
Part VI, Subchapter II, para. 11.07.  Thus, VA regulations 
specifically prohibit service connection for refractory 
errors of the eyes unless such defect was subjected to a 
superimposed disease or injury which created additional 
disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) 
(service connection may not be granted for defects of 
congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005).  A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  See also, 38 C.F.R. § 3.102.  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Headaches

Service medical records show complaints of and treatment for 
headaches associated with what appears to have been an upper 
respiratory infection, and that she sustained trauma to the 
right side of her face in an altercation.  At her physical 
examination prior to discharge, dated in July 2001, she 
reported daily headaches.  The examiner diagnosed tension 
headaches.  

In April 2003, the veteran underwent further VA examination, 
conducted without review of the claims folder.  No findings 
were made concerning her reported headaches.

In October 2005, the Board remanded the claim for further VA 
examination, to be done with review of the claims file.  Such 
examination was conducted in March 2006, at which time the 
examiner diagnosed daily headaches which did not appear to be 
migraine headaches but which are accompanied by a possible 
visual field abnormality in both eyes.  The veteran reported 
subjective complaints of light sensitivity and flashes.  The 
examiner deferred to the examination for ophthalmology.  A 
review of this examination, also conducted in March 2006, 
reveals that the examiner found no clinical evidence of optic 
neuropathy or other ocular pathology to explain the veteran's 
subjective complaints of a shooting pain in the left eye.  
The examiner surmised that the eye pain may be referred pain 
related to her headaches.  

The examiner conducted the VA examination for headaches 
opined that the diagnosed headaches were at least as likely 
as not incurred during the veteran's active service.

Lumbar Spine Levorotational Scoliosis with Developmental 
Spina Bifida T12-L1

Service medical records reflect no complaints of or treatment 
for a lower back disability.  But the veteran complained of 
lower back pain during her physical examination prior to 
discharge, dated in July 2001.  The examiner noted that 
results of X-rays revealed findings of mild levorotational 
scoliosis associated with developmental spina bifida at T12-
L1 absent degenerative disc disease or evidence of other 
abnormality.  The examiner diagnosed levorotational scoliosis 
of the lumbar spine, associated with developmental spina 
bifida at T12-L1, with no residuals.

The veteran underwent VA examination in April 2003, which was 
conducted without review of the claims file.  No findings or 
diagnoses were noted concerning the veteran's back.

VA treatment records show no findings or diagnoses concerning 
the veteran's back.  

In October 2005, the Board remanded the claim for medical 
evaluation, to include review of the claims file.  
Accordingly, the veteran underwent VA medical examination in 
March 2006.  The examiner noted the veteran's complaints of 
lower back pain derived from a reported fall in service.  
After review of the entire medical record, to include the 
veteran's service medical records and including the July 2001 
physical examination report, and post-service treatment 
records, the examiner recorded objective findings of no lower 
back disability.  Range of spine motion was found to be 
somewhat limited due to pain.  Flexion measured from zero to 
40 degrees, 60 degrees with pain; extension measured zero to 
10 degrees, 10 to 30 degrees with pain; lateral flexion, 
bilaterally, measured zero to 30 degrees; and rotation, 
bilaterally, measured zero to 40 degrees.  Straight leg 
raising was positive at 10 degrees bilaterally.  No further 
limitation of motion was appreciated by pain, fatigue, 
weakness, or lack of endurance following repetitive use.  

However, examination of the lumbar spine found no underlying 
disability.  No spasm or tenderness was observed.  
Neurological and motor were found to measure 5 of 5 with 
adequate bulk and tone.  Sensory was found to be intact to 
light touch and vibration.  Deep tendon reflexes were found 
to measure 2, symmetrically.  Gait was normal.  The examiner 
opined, specifically that objective data did not support a 
diagnosis for scoliosis, or spina bifida.

In summary, the medical evidence did not support a diagnosis 
for a lumbar spine disability.  Results of X-rays conducted 
in conjunction with the examination revealed negative 
results, showing no abnormalities.  The examiner opined that 
range of motion was limited due to the veteran's morbid 
obesity and poor physical condition for exercise tolerance.  

Left Eye Disability, to include Optic Neuropathy, Myopia, and 
Astigmatism

Service medical records show complaints of and treatment for 
eye and left irritation during service, including treatment 
for bacterial conjunctivitis  At her physical examination 
prior to discharge, dated in August 2001, she reported 
blurred vision and a sharp pain in her left eye.  The 
examiner diagnosed myopia with astigmatism and optic 
neuropathy.  Further evaluation was recommended.

The veteran underwent VA examination in April 2003, which was 
conducted without review of the claims file.  No findings or 
diagnoses were noted concerning the veteran's eyes.

VA treatment records show complaints of photophobia and 
difficulty with the left eye, including shooting pain.  The 
records show an assessment of symptoms of iritis.  

In October 2005, the Board remanded the claim for medical 
evaluation, to include review of the claims file.  
Accordingly, the veteran underwent VA medical examination in 
March 2006.  The examiner noted the veteran's complaints of 
myopia, astigmatism, flashes, and floaters, and the 
possibility of optic neuropathy.  After review of the entire 
medical record, to include the veteran's service medical 
records including the July 2001 physical examination report, 
and post-service treatment records, the examiner recorded 
objective findings of normal field of vision in both eyes, 
and of no signs or symptoms of optic neuropathy or ocular 
reason for any other eye discomfort.  The examiner diagnosed 
myopia with astigmatism, but specifically opined that such 
condition was not related to active duty service.  The 
examiner noted that the veteran had excellent visual acuity 
with and without glasses, and that there was no residual of 
cement hitting her eye.

The Board observes that myopia with astigmatism is not a 
condition for which service connection may be granted.  See 
38 U.S.C.A. § 4.9.  No other eye condition was found to be 
present.

Summary

After review of the record, the Board finds that service 
connection for tension headaches is warranted.  See 38 C.F.R. 
§ 3.102; see also Hampton v. Gober, 10 Vet. App. 481, 482 
(1997). 

However, the Board finds that a preponderance of the evidence 
does not support service connection for lower back and left 
eye disabilities.  This is because the medical evidence does 
not establish that the veteran is diagnosed with a lower back 
disability or left eye disability for which service 
connection may be granted.  These claims may be distinguished 
from the claim for service connection for headaches, and that 
discussed in Hampton, supra, in that the not current 
diagnosis has been found to exist concerning the claimed 
lower back and left eye disabilities.  The Court has held 
that Congress specifically limited entitlement to service 
connected benefits to cases where there is a current 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  Without a diagnosis of a lower back disability 
or left eye disability for which service-connected can be 
granted-i.e. other than developmental disabilities or 
disabilities which are precluded by the regulations-the 
veteran's reported lower back and left eye complaints cannot 
in and of themselves constitute disabilities for which 
service connection may be granted.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) ("in the absence of proof of a 
present disability, there can be no valid claim.")

In arriving at this determination, the Board notes that it 
accords the March 2006 VA examination report probative weight 
because it was conducted with review of the entire claims 
file, to include the service medical records, VA outpatient 
treatment records, the July 2001 discharge examination 
report, and the April 2003 VA examination report.  In 
addition, the March 2006 examination included clinical 
testing.  See Grover v. West, 12 Vet. App. 109, 112 (1999); 
Miller v. West, 11 Vet. App. 345, 348 (1998); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Black v. Brown, 5 
Vet. App. 177, 180 (1995); and Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).  

The veteran has stated and testified that she manifested 
lower back and left eye disabilities, and that she has been 
told by her treating physicians that such conditions are 
related to her active service.  But, hearsay medical 
evidence, as transmitted by a lay person, is not competent 
evidence because the connection between what a physician said 
and the lay person's account of what the physician 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995). 

Where as here, the determinative issue involves a medical 
diagnosis, competent medical evidence is required to support 
the claim. The veteran as a layperson is not competent to 
offer an opinion as to a medical diagnosis, consequently her 
statements and testimony to the extent that she has a lower 
back and left eye disabilities that are the result of her 
active service does not constitute medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Therefore, 
the Board must reject the veteran's statements and testimony 
as favorable evidence that the veteran currently has a lower 
back and left eye disabilities, other than the congenital 
and/or developmental defects, that are the result of active 
service. 

As the Board may consider only independent medical evidence 
to support its finding, as there is no favorable medical 
evidence of a current lower back disability and left eye 
disability for which service connection may be granted, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the- doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).  See also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

B.   Initial Higher Evaluations for Left and Right Knee 
Disabilities

The veteran seeks higher evaluations for her service-
connected chondromalacia patella of the left and right knees.  
She testified before the undersigned Veterans Law Judge that 
she experiences pain, instability and popping in her knees, 
and that she had been told she would be issued braces.  As 
will be discussed fully below, the Board finds that the 
evidence supports a grant of 20 percent, and no greater, for 
limitation of flexion motion in the left knee and a grant of 
20 percent, and no greater, for limitation of flexion motion 
in the right knee.

As noted above, service-connected disabilities are rated in 
accordance with VA's Schedule, which reflects ratings based 
on the average impairment of earning capacity and separate 
diagnostic codes identifying the various disabilities.  
38 U.S.C.A § 1155; 38 C.F.R. Part 4.  The entire medical 
history of the disability must be borne in mind, as well as 
all regulations potentially applicable based upon the 
assertions and issues raised in the record.  The reasons and 
bases used to support the conclusion must be explained.  
Schafrath, supra.  If there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7.  In 
cases where the appeal is from the evaluation initially 
assigned from the grant of service connection, the Board will 
consider whether "staged ratings" or separate ratings for 
separate periods of time may be assigned.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Service connection was originally granted for left and right 
knee disabilities in an April 2002 rating decision.  
Noncompensable evaluations were then assigned under 
Diagnostic Code 5099-5019, for a condition of the knees 
evaluated as analogous to bursitis.  See 38 C.F.R. § 4.27.  A 
note following the Diagnostic Code 5019 states that the 
diseases under Diagnostic Codes 5013 through 5024 will be 
rated based on limitation of the motion of the affected part, 
here, the knee joints, as degenerative arthritis (except for 
gout).  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate code, a rating of 10 percent is warranted for 
each major joint affected by limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2006).

The noncompensable evaluations for the left and right knee 
disabilities have been confirmed and continued to the 
present.  The Board finds that the medical evidence reflects 
that the veteran demonstrates limitation of motion in both 
the left and the right knee joints.  She therefore warrants a 
compensable evaluation for each knee within the meaning of 
the criteria.  However, the Board finds that the limitation 
of motion exhibited is further compensable under Diagnostic 
Code 5260, which contemplates limitation of flexion motion.  
The Board will thus evaluate the veteran's left and right 
knee disabilities under Diagnostic Code 5260, rather than 
5019.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
and 5019.

At examination prior to discharge from active service, in 
July 2001, the examiner noted no abnormal weigh bearing signs 
in the lower extremities, and no limited function in standing 
or walking.  Posture was found to be normal, but 
infrapateller tenderness was observed in both knees.  Range 
of motion was found to be normal without pain, and there were 
no signs of heat, redness, swelling, effusion, drainage, 
abnormal movement, instability or weakness.  The examiner 
diagnosed patellofemoral syndrome, bilateral knees.  

In April 2003, the veteran underwent VA examination, at which 
time the examiner noted the veteran's complaints of chronic 
pain in the knees, as well as other joints.  Objective 
findings of ligamentous instability were made with regard to 
her ankles and deformity of her feet.  But no findings were 
made concerning her knees.  An assessment of chronic knee 
pain was made.  VA outpatient records reflect complaints of 
and treatment for knee pain, with a diagnosis of 
osteoarthritis in January 2003 and early degenerative joint 
disease in July 2005.

Given that the April 2003 VA examination did not include 
findings concerning the knees, but VA outpatient records 
continued to reflect complaints of and treatment for the 
knees, and that the April 2003 VA examination was conducted 
absent review of the veteran's claims file, the Board 
remanded this case, in October 2005, for additional VA 
examination.

Accordingly, in March 2006 the veteran underwent further VA 
examination, at which time the examiner objectively observed 
the veteran to exhibit limited range of flexion in both 
knees.  The left knee had range of flexion from zero to 40 
degrees, without pain.  She could move the knee joint to 92 
degrees flexion with pain.  On the right, flexion measured 
zero to 30 degrees, without pain.  She could move to 100 
degrees with pain.  Extension was found to be within normal 
limits.  Range of motion was found to be additionally limited 
following repetitive use due to pain to a degree of 10 
degrees in flexion on both knees.  The total end point was 
then measured to be 90 degrees on the left and 82 degrees on 
the right, after repetitive use.  The examiner objective 
observed the knees to otherwise be stable with negative 
anterior, posterior, varus, valgus, and Lachman's test 
stressing.  McMurray's sign and ballottement were similarly 
negative.  No findings of other impairment were reported, 
including dislocated cartilage or episodes of locking and 
effusion into the joint, instability, subluxation, redness, 
heat, or weakness.  Results of X-rays were reported to be 
negative.  There were no findings of other bony abnormality, 
including malunion or non union of the tibia and fibula or 
acquired traumatic genu recurvatum.  The examiner diagnosed 
bilateral chondromalacia.

The findings presented show that the veteran's left knee is 
limited to 30 degrees flexion at its most limited, and her 
right knee, at 40 degrees at its most limited.  This meets 
the criteria for 20 percent evaluation under Diagnostic Code 
5260 for both the left and right knee disabilities.  A 
higher, 30 percent evaluation is not warranted because the 
medical evidence does not demonstrate limitation of flexion 
motion less than 30 degrees.  Rather, the medical evidence 
shows that even with additional limitation of motion after 
repetitive use, the most restricted flexion motion was 
measured at 30 degrees on the left and 40 degrees on the 
right.

Higher evaluations could also be warranted for ankylosis of 
the knee in a favorable position, severe recurrent 
subluxation, limitation of extension to 25 degrees or more, 
or impairment of the tibia and fibula with marked knee or 
ankle disability, but, as explained above,  the medical 
evidence of record does not show that the required 
manifestations are present.  Rather, the medical evidence 
reflects that the veteran's left and right knees are not 
ankylosed but have flexion movement, albeit limited, and full 
extension movement.  There are no findings of subluxation or 
instability, and, although the veteran has testified she 
would be issued braces, the medical evidence presents no 
findings of impairment of the tibia and fibula.

Accordingly, the Board finds that the medical evidence 
presents left and right knee disabilities meeting the 
criteria for a 20 percent evaluation, and no greater, for the 
left knee disability, and a 20 percent evaluation, and no 
greater, for the right knee disability under Diagnostic Code 
5260.  See 38 C.F.R. § 3.102.

Separate, compensable evaluations may be afforded for 
manifestations of the right knee that are not contemplated in 
the evaluation currently afforded the service-connected left 
knee disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994); see also VAOPGPREC 23-97 (July 1, 1997; revised July 
24, 1997) and VAOPGPREC 9-2004 (September 17, 2004).  In 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996) it was held that a 
rating for subluxation of a knee under 38 C.F.R. § 4.71a, DC 
5257 was not predicated on loss of range of motion, and thus 
[38 C.F.R.] §§ 4.40 and 4.45, with respect to pain, do not 
apply.  

However, in the present case, the Board has awarded 20 
percent evaluations for the left and right knee disabilities, 
respectively, based on limitation of motion and also taking 
into account notations in the VA outpatient treatment record 
of degenerative joint disease and osteoarthritis.  Hence, 
assignment of an additional evaluation under Diagnostic Codes 
5003, 5010 or 5019 would be impermissible under 38 C.F.R. 
§ 4.14 (2006).  See 38 C.F.R. § 4.71a, notes following 
Diagnostic Codes 5013 through 5024.

Separate, compensable evaluations could also be warranted for 
favorable ankylosis of the right knee joint and limitation of 
right knee joint extension, symptomatic cartilage-either 
dislocated or removed, impairment of the fibula and tibia, or 
acquired traumatic genu recurvatum.  However, as discussed 
above, the veteran does not meet the criteria required to 
obtain separate, compensable evaluations under the criteria.  
First, the medical evidence does not show that the knee 
joints are ankylosed.  Rather, the medical evidence reflects 
that the veteran can move both knee joints, albeit with pain 
and limitation of motion which-as also discussed above-
while meeting the criteria for a compensable evaluation under 
Diagnostic Code 5260, is not limited to the degree required 
for a compensable evaluation under either Diagnostic Code 
5261.  Second, the medical evidence does not show that the 
veteran has been shown to manifest symptomatic cartilage.  
Finally, while the veteran has testified she will be issued 
braces, the medical evidence does not establish either that 
the veteran manifests impairment of the fibula and tibia or 
findings of genu recurvatum.

In evaluating the veteran's service-connected right knee 
disability, the Board considered the disabling effects of 
pain, as indicated in the above discussions.  See DeLuca, 8 
Vet. App. at 205-206.  The veteran's complaints of pain and 
pain upon motion, and the examiners' observations of 
limitation of motion, pain, and fatigue were considered in 
the level of impairment and loss of function attributed to 
her left and right knee disabilities.  The Board notes that 
these manifestations are contemplated in the evaluations 
already assigned for these disabilities.  The presence of 
other factors listed in 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
4.71a is not shown.

In summary, the Board finds that the evidence supports a 
grant of 20 percent, and no greater, under Diagnostic Code 
5260 for the left knee disability, and 20 percent, and no 
greater, for the right knee disability, under Diagnostic Code 
5260.

The Board has considered whether staged ratings may be 
assigned under Fenderson, supra, but finds that the medical 
evidence does not indicate that staged ratings would be 
appropriate.

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, disability 
picture is not exceptional or unusual as to render 
impractical the application of the regular schedular 
criteria.  For this reason, the Board finds no basis to refer 
this case for consideration of an extraschedular rating. 




ORDER

Service connection for headaches is granted.

Service connection for lumbar spine levorotational scoliosis 
with developmental spina bifida T12-L1 is denied.

Service connection for a left eye disability, to include 
optic neuropathy, myopia, and astigmatism, is denied.

An initial evaluation of 20 percent, and no greater, is 
granted for left knee patellofemoral syndrome, subject to the 
laws and regulations governing the award of monetary 
benefits.

An initial evaluation of 20 percent, and no greater, is 
granted for right knee patellofemoral syndrome, subject to 
the laws and regulations governing the award of monetary 
benefits.





______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


